Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 13, 2007 THE GOLDMAN SACHSGROUP, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) No. 001-14965 (Commission File Number) No. 13-4019460 (I.R.S. Employer Identification No.) 85 Broad Street New York, New York (Address of principal executive offices) 10004 (Zip Code) (Registrant’s telephone number, including area code): (212) 902-1000 Not applicable (Former name or former address, if changed since last report): Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Table of Contents TABLE OF CONTENTS Item 8.01 Other Events Item 9.01 Financial Statements and Exhibits SIGNATURE PRESS RELEASE Table of Contents Item 8.01 Other Events A copy of a press release issued by The Goldman Sachs Group, Inc. is attached as exhibit 99.1 to this Form 8-K and is incorporated by reference into this Item 8.01. Item 9.01 Financial Statements and Exhibits (d) Exhibits. The following exhibit is filed as part of this Report on Form 8-K: 99.1Press release of the Registrant dated August 13, 2007. Table of Contents SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 13, 2007 THE GOLDMAN SACHS GROUP, INC. (Registrant) By: /s/ Gregory K. Palm Name: Gregory K. Palm Title: Executive Vice President and General Counsel
